                       THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION


MARY ANN BAUER,                              )
                                             )
       Plaintiff,                            )
                                             )
v.                                           ) Case no. 3:18-CV-01293
                                             )
MICHAEL S. FITZHUGH,                         ) Judge Eli J. Richardson
BERNARD SALANDY, and                         )
RUTHERFORD COUNTY, TENNESSEE                 ) Barbara D. Holmes, Magistrate Judge
                                             )
       Defendants.                           ) Jury Demand
                                             )

                       UNOPPOSED MOTION TO WITHDRAW

       Comes now co-counsel for Defendants, E. Evan Cope, and respectfully moves for

leave to withdraw as co-counsel for Defendants. Defendants will continue to be

represented by the county attorney, Nicholas Christiansen, and his co-counsel, Daniel

Ames. Opposing counsel was consulted and has no objection to this Motion.



                                             Respectfully submitted,



                                             By:/s/E. Evan Cope
                                                   E. Evan Cope, #21436
                                                   16 Public Square North
                                                   Murfreesboro, TN 37130
                                                   (615) 893-5522
                                                   ecope@mborolaw.com




     Case 3:18-cv-01293 Document 34 Filed 10/15/19 Page 1 of 2 PageID #: 112
                              CERTIFICATE OF SERVICE

     The undersigned hereby certifies that a true and correct copy of the foregoing
document was sent to the following via the District Court’s electronic filing system:

Robert D. MacPherson, Esq.
MacPherson & Youmans, P.C.
119 Public Square
Lebanon, TN 37087
rdmacpherson@macyolaw.com

on this 15th day of October, 2019.


                                               /s/ E. Evan Cope_______
                                               E. Evan Cope




                                           2

    Case 3:18-cv-01293 Document 34 Filed 10/15/19 Page 2 of 2 PageID #: 113
